Citation Nr: 1208928	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  10-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for sternoclavicular joint subluxation, left (nondominant).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 through May 1985.

This matter is on appeal from the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2009, the Veteran filed a claim for an increase regarding his left shoulder disability.  In the address section, he provided his prison contact information.  Apparently, a letter regarding the examination was faxed to the prison in August 2009.  The examination was to take place in September 2009; however, the Veteran failed to report for the examination, and the claim was denied in the September 2009 rating decision at issue herein.  

In his October 2009 notice of disagreement, the Veteran indicated that he did not receive notification of the VA examination appointment.  Also, the examination was to take place at the Temple VA Medical Center, and he stated that because he was incarcerated, travel to a VA medical facility would require the special approval of prison officials.  

The Veteran is still incarcerated.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or her the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel. If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d. 

In this case, the Board requires information on the current level of severity of the Veteran's left shoulder disability.  As such, an attempt to schedule an examination should be undertaken pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d.  

Be advised that the Veteran indicated in March 2011 that he had moved to the Diboll Correctional Center in Diboll, Texas.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records for the left shoulder disability from the Texas Department of Criminal Justice for the period from April 2008 to the present.

2.  Take all reasonable measures to schedule the Veteran for an examination pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d.  

If the RO is unable to afford the Veteran an examination, document all of the steps taken in attempting to do. 

If the RO is able to afford the Veteran an examination, the claims file should be sent to the examiner for review, if possible.  If the claims file is available to the examiner, the examiner is asked to indicate whether the claims file was reviewed. 

* The examiner is asked to detail all symptoms and manifestations of the Veteran's left shoulder disability and the severity of each identified symptom or manifestation should be described.  All necessary tests should be conducted.  

* Left shoulder range of motion should be measured.  The examiner is asked to identify any objective evidence of pain or functional loss due to pain.  The examiner is asked to provide an opinion as to the extent that the left shoulder disability limits the Veteran's functional ability.  

* The examiner is also asked to determine whether, and to what extent, the left shoulder disability exhibits weakened movement, excess fatigability, or incoordination.  

* A rationale for all conclusions must be provided.  

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


